Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.          With respect to applicant’s remarks regarding rejected claims 1, 9, pages 7-14, new amended limitation of independent claims, “to determine, based on an optical propagation calculation, an extent of an influence of an intensity distribution of the illumination radiation in a region of the mask plane on the measurement result”, have been found in reference of Haase et al. (U.S. Pub. No. 2006/0071160, [0014, 0035, 0051, 0053]).
3.        Grounds for the rejection of claims 1-20 are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

6.          Claims 1-3, 6-18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Ohsaki (U.S. Pub. 2006/0044536), in view of Nakauchi et al. (2002/0122162), or in view of Ohsaki, (U.S. Pat. No. 6,833,906), further in view of Haase et al. (U.S. Pub. No. 2006/0071160). Hereafter “Ohsaki”, “Nakauchi”, “Ohsaki’ 906”, “Haase”.
            Regarding Claims 1, 8, 9, Ohsaki teaches 
            a measurement wave generating module configured to generate a measurement wave radiated onto the optical system, (figure 1, illumination apparatus 110 is not different from a measurement wave generating module to generate a measurement wave radiated onto the optical system 130; [0033]), wherein the measurement wave generating module comprises:
            an illumination system configured to illuminate a mask plane with an illumination radiation, (figure 1, mask 120), and
             coherence structures arranged in the mask plane, (figure 1, elements 120, 122, 124; [0005, 0051]), and a wavefront measurement module configured to determine a measurement result after the measurement wave passes through the optical system, (figure 1, element 150, 156, [0035]) and, with an evaluation device, to determine from the measurement result a deviation of the wavefront of the measurement wave from a desired wavefront, (figure 1, controller 164 is not different from an evaluation device, [0001, 0002, 0033, 0035, 0043, 0049, 0052]),

              Moreover, Nakauchi also teaches to determine from the measurement result a deviation of the wavefront of the measurement wave from a desired wavefront, ([0004], to measure wavefront aberration by a method of obtaining a contrast by using bar chart, attained from a rough pitch to a pitch exceeding the resolution, is not different from a deviation of the wavefront of the measurement wave from a desired wavefront).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ohsaki by determine a deviation of the wavefront of the measurement wave from a desired wavefront in order to measure the aberration of a projection optical system accurately.
              Further, Ohsaki’ 906 also teaches to determine from the measurement result a deviation of the wavefront of the measurement wave from a desired wavefront, (column 2, lines 16-39, a wavefront aberration of a projection lens is to be calculated … idealistically it is necessary to measure an intensity distribution of an image under a condition of coherent illumination (σ=0) is not different from a deviation of the wavefront of the measurement wave from a desired wavefront).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ohsaki by determine from the measurement result a deviation of the wavefront of the measurement wave from a desired wavefront in order to measure the aberration of a projection optical system accurately.
         Although Ohsaki does not teach to determine, based on an optical propagation calculation, an extent of an influence of an intensity distribution of the illumination radiation in , Haase teaches ([0014, 0035, 0051, 0053]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ohsaki by determinins the extent of the influence of the intensity distribution based on an optical propagation calculation in order to minimize the immanent inhomogeneities in the beam profile, (Haase, [0014, 0035, 0051, 0053]).

            Regarding Claims 2-3, 10-11, Ohsaki teaches diffusing structures arranged in the beam path of the illumination radiation, wherein the diffusing structures are arranged at a first side of a reticle substrate, and wherein a second side of the reticle substrate comprises the coherence structures, ([0052]; Figures 8, 9, elements 127, 121a, 121b, 124, 120; figure 5A-B, elements 123a-c, [0005, 0033, 0044]).

            Regarding Claims 6-7, 12-13, Ohsaki teaches a focusing optical unit arranged in the beam path of the illumination radiation, ([0033, 0073, 0077, 0089]), a diffusing plate having diffusing structures, said diffusing plate being arranged upstream of the focusing optical unit in the beam path of the illumination radiation, ([0052]; Figures 8, 9, elements 127, 121a, 121b, 124, 120; [0005]).

            Regarding Claim 14, Ohsaki teaches generating the illumination radiation with an illumination system, wherein said ascertaining of the intensity distribution of the illumination radiation in the region of the mask plane (figures 1, 9, mask 120, diffuser plate 127, [0052, 0056]).  Although Ohsaki does not teach separately measuring an intensity distribution of the illumination radiation generated by the illumination system, Nakauchi teaches (Abstract, [0028, Haase measuring a diffusing distribution of the diffusing structures, (figures 3, 7, [0035]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ohsaki by having separately measuring an intensity distribution of the illumination radiation, and measuring a diffusing distribution in order to improve efficiency inspection system, (Haase, abstract).

            Regarding Claim 15, Ohsaki teaches arranging a focusing optical unit in the beam path of the illumination radiation, wherein the coherence structures are arranged in a mask region of a reticle substrate, and wherein said ascertaining of the intensity distribution of the illumination radiation in the region of the mask plane, ([0033, 0073, 0077, 0089]), comprises ascertaining a position deviation of the focusing optical unit from a center of the mask region, (figures 10, 12, mask 120, pattern 122, illumination unit 110. [0054, 0056]).

            Regarding Claim 16, Ohsaki teaches arranging a reticle having the coherence structures in the mask plane, wherein said ascertaining of the intensity distribution of the illumination radiation is carried out after interaction of the illumination radiation with the reticle, ([0052]; Figure 1, the illumination radiation is carried out after interaction of the illumination radiation with the reticle/mask 128, illumination unit 110).

            Regarding Claim 17, Ohsaki teaches ascertaining of the intensity distribution in the region of the mask plane comprises scanning the mask plane with an intensity measurement module comprising a microscope objective, ([0003, 0028, 0032, 0034, 0045, 0049]).

            Regarding Claim 18, Ohsaki teaches a projection lens integrated into a microlithographic projection exposure apparatus, and wherein said ascertaining of the intensity distribution in the region of the mask plane comprises arranging a wavefront sensor in a wafer plane of the projection exposure apparatus, ([0001], figure 1 is not different from a microlithographic projection exposure apparatus, and the image sensor 156 is in a wafer plane of the projection exposure apparatus).

            Regarding Claim 20, although Ohsaki does not teach the optical propagation calculation is based on characteristics of individual optical elements of the imaging optical system, Haase teaches, ([0010, 0014, 0024]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ohsaki by having the optical propagation calculation is based on characteristics of individual optical elements of the imaging optical system in order to improve efficiency inspection system, (Haase, abstract).

7.          Claims 4, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Ohsaki (U.S. Pub. 2006/0044536), in view of Nakauchi et al. (2002/0122162), or in view of Ohsaki, (U.S. Pat. No. 6,833,906), further in view of Haase et al. (U.S. Pub. No. 2006/0071160), further in view of Shiraishi, (U.S. Pub. No. 2010/0302523). Hereafter “Ohsaki”, “Nakauchi”, “Ohsaki’ 906”, “Haase”, “Shiraishi”.
            Regarding Claims 4, 5, Ohsaki teaches all the limitations of claim 1 as stated above except for measuring a field-point-dependent wavefront tilt aberration, a distortion aberration of the imaging optical system.  Shiraishi teaches measuring a field-point-dependent wavefront tilt .

8.          Claim 19, is rejected under 35 U.S.C. 103 as being unpatentable over Ohsaki (U.S. Pub. 2006/0044536), in view of Nakauchi et al. (2002/0122162), or in view of Ohsaki, (U.S. Pat. No. 6,833,906), further in view of Haase et al. (U.S. Pub. No. 2006/0071160), further in view of Ehrmann et al. (U.S. Pub. No. 2016/0202118). Hereafter “Ohsaki”, “Nakauchi”, “Ohsaki’ 906”, “Haase”, “Ehrmann”.
            Regarding Claim 19, Ohsaki and Haase teach all the limitations of claim 1 as stated above except for measuring a spatially resolved component and an angularly resolved component of the intensity distribution of the illumination radiation separately to obtain measurement results.  Ehrmann teaches measuring a spatially resolved component and an angularly resolved component of the intensity distribution of the illumination radiation separately to obtain measurement results, (abstract, [0006, 0009, 0010, 0011, 0025, 0027, 0030, 0031, 0035, 0038, 0039, 0072, 0077, 0078, 0083, 0087, 0088]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Ohsaki and Haase by measuring a spatially resolved component and an angularly resolved component of the intensity distribution of the illumination radiation separately to obtain measurement results in order to implement inspection system more effectively, (Ehrmann, abstract).

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
June 10, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877